In re Kimbrough, Charles et al.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, No. 537-705; to the Court of Appeal, First Circuit, No. 2005 KW 2430.
Writ granted in part for the purpose of transferring the following seven matters to the appropriate section of Criminal District Court for the Parish of Orleans: (1) No. 452-043“G”, State v. Kevin Branche; (2) No. 456-279“H”, State v. Kevin Keith; (3) No. 436-426“H” c/w No. 437-883“H”, State v. Roderick Wilson; (4) No. 444-679“J”, State v. Tyree Goins; (5) No. 448-352“J”, State v. James Grant; (6) No. 444-881 “J”, State v. Brandon Jenkins; and (7) No. 457-220“C”, State v. Jamie Tate. If the district court has not done so already, whether pursuant to the November 16, 2005 order of Judge Ben Willard sitting ad hoc in the 19th Judicial District Court, or upon a motion from the defense, the district court is instructed to conduct a hearing to determine the defendant’s probation status in light of the discontinued “About Face” program in Orleans Parish Prison. The district court is further ordered to provide this court with proof of compliance within fifteen (15) days of the date of this order.
Because Department of Public Safety and Corrections records indicate that they have been released, the writ application is denied with respect to applicants James Ducros, Clifford Toney, and Kerwins Givens.
TRAYLOR, J., would deny.
WEIMER, J., would deny.